—Appeal by defendant, as limited by his brief, from a sentence of the County Court, Orange County (Berry, J.), imposed June 12, 1992, the sentence being an indeterminate term of two to six years imprisonment.
Ordered that the sentence is affirmed.
The defendant’s contention that the court failed to sentence him in accordance with its sentencing promise is not preserved for appellate review since the defendant neither moved to vacate the plea nor protested the sentence (see, People v Maybeck, 157 AD2d 861; People v Ifill, 108 AD2d 202) and we decline to reach this issue in the exercise of our interest of justice jurisdiction.
In addition, the sentence imposed was neither harsh nor excessive. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.